DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received September 3, 2021:
Claims 1-14 are pending. 
The previous 103 rejection is withdrawn in light of the amendments, however a new 103 rejection has been made below, using a newly cited reference Cho (US 2017/0250404) in light of the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0250404) in view of Iriyama (US 2016/0036051).
Regarding Claim 1, Cho teaches a cathode active material for a lithium-ion battery (i.e. a positive active material for a rechargeable lithium battery) (Para. [0034], lines 1-3) wherein the particle comprises a core and a surface layer (i.e. a functional layer on a surface of the core) (Para. [0037]) wherein the compound  has the formula Li1-a[NixCoyMz]O2-wGw, wherein w is between 0 and about 0.3 (i.e. “w” can be 0), M is Mn, a is between about 0.01 and about 0.5 (thus, reading on “a” of the instant claim being between 0.5 and 0.99, overlapping with the claimed range), x and y are independently between about 0.1 and about 0.8 (i.e. overlapping with the ranges of x 
Cho does not teach the cathode active material comprising about 100 ppm to about 400 ppm. 
However, Iriyama teaches positive electrode active material (i.e. positive active material) comprising a sulfur concentration of 100 ppm in the positive electrode active material (Table 1, Example 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teaching of Iriyama, as adding a content of the sulfur compound within this range to the invention of Cho would allow for a more effective film formation on the positive electrode surface (Para. [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 2, Cho as modified by Iriyama teaches all of the elements of the current invention in Claim 1 as explained above. 
The sulfur concentration of 100 ppm taught by Iriyama as explained above meets the claim limitation (i.e. positive active material comprises about 100 ppm to about 200 ppm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teaching of Iriyama, as adding a content of the sulfur compound within this range to the invention of Cho would allow for a more effective film formation on the positive electrode surface (Para. [0027]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Iriyama et al. cited herein.
Regarding Claim 4, Cho as modified by Iriyama teaches all of the elements of the current invention in Claim 1 as explained above. 
Cho further teaches wherein the core comprises particles having a hexagonal structure and the surface layer (i.e. functional layer) consists of material having a spinel (space group Fd-3m, i.e. cubic) structure (i.e. only the first crystal structure different from the second crystal structure) (Para. [0088], lines 9-20).
Regarding Claim 5, Cho as modified by Iriyama teaches all of the elements of the current invention in Claim 1 as explained above.
Cho further teaches wherein the surface layer (i.e. functional layer) consists of material having a spinel (space group Fd-3m, i.e. cubic) structure (i.e. the first crystal structure is a cubic structure) (Para. [0088], lines 9-20).
Regarding Claim 6, Cho as modified by Iriyama teaches all of the elements of the current invention in Claim 1 as explained above.
Cho further teaches wherein the core comprises particles having a layered hexagonal structure (Para. [0088], lines 9-20).
Regarding Claim 11, Cho as modified by Iriyama teaches all of the elements of the current invention in Claim 1 as explained above.
Cho further teaches x is between about 0.1 and about 0.8 (i.e. overlapping with the ranges of x in instant claim, thus satisfying 0.7 ≤ x ≤ 0.93) (Para. [0034], [0082]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 12, Cho as modified by Iriyama teaches all of the elements of the positive active material in Claim 1 as explained above.
Cho further teaches a battery comprising a positive electrode comprising the cathode active material (i.e. positive active material) a negative electrode, and an electrode (Para. [0038]) wherein the negative electrode comprises negative electrode active material (Para. [0101]).
Claims 3, 7, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0250404) in view of Iriyama (US 2016/0036051) as applied to claim 1 above, and further in view of Yanagihara et al. (US 2017/0207444).

Regarding Claim 3, Cho as modified by Iriyama teaches all of the elements of the current invention in Claim 1 as explained above. 
Cho does not teach a thickness of the surface layer. 
However, Yanagihara et al. teaches a positive electrode active material for a secondary battery (i.e. rechargeable lithium battery (Para. [0095]) comprising a core (Fig. 1, #1) with a first covering layer on a surface of the core (Fig. 2A, #2) (i.e. a portion of the functional layer directly on the core) wherein the first covering layer comprises a same compound as the compound comprised in the core, which can be a lithium nickel cobalt manganese oxide (Para. [0068], lines 8-12, Para. [0287], Table 4) and an average film thickness of the first covering layer is 1 nm or more and 50 nm or less. (Para. [0076]), which is a thickness that overlaps with the claimed range. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface layer thickness of Cho to incorporate the teaching of the thickness of the first covering layer of Yanagihara et al., as when the average thickness is 1 nm or more, it would provide improved cycle characteristics (Para. [0076]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP §2144.05(I). 
Regarding Claim 7, Cho as modified by Iriyama teaches all of the elements of the current invention in Claim 1 as explained above.

Cho does not teach a second surface layer having the first crystal structure different from the second crystal structure of the core.
However, Yanagihara further teaches a second covering layer wherein a second covering layer (located on a first covering layer) is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (i.e. the first crystal structure in Cho as modified by Iriyama) (Para. [0066]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama to incorporate the teaching of a second covering layer with the spinel structure as taught by Yanagihara, as it would cover the surface of the surface layer (i.e. first layer) of Cho as modified by Iriyama, as it would suppress the first layer from coming into contact with the electrolyte solution, therefore suppressing metal elution from the first layer into the electrolytic solution and improving cycle characteristics (Para. [0078]).
Regarding Claim 9, Cho et al. as modified by Iriyama and Yanagihara et al. teaches all of the elements of claim 7 as explained above. 
Yanagihara further teaches a second covering layer wherein a second covering layer located on a first covering layer (i.e. the second layer is on the surface of the first layer) and the second covering layer is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama to incorporate the teaching of a second covering layer with the spinel structure as taught by Yanagihara, as it would cover the surface of the surface layer (i.e. first layer) of Cho as modified by Iriyama, as it would suppress the first layer from coming into contact with the electrolyte solution, therefore suppressing metal elution from the first layer into the electrolytic solution and improving cycle characteristics (Para. [0078]).
Regarding Claim 10, Cho et al. as modified by Iriyama and Yanagihara et al. teaches all of the elements of claim 7 as explained above	
Yanagihara further teaches a second covering layer wherein a second covering layer located on a first covering layer and the second covering layer is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (i.e. the second layer has a cubic crystal structure) (Para. [0066]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding Claim 13, Cho as modified by Iriyama and Yanagihara et al. teaches all of the elements of the current invention in Claim 7 as explained above.
Cho further teaches a surface layer (i.e. first layer) may comprise both spinel and hexagonal structured material (i.e. a first layer having at least two crystal structures) (Para. [0097]).
Cho does not teach a second surface layer having the first crystal structure different from the second crystal structure of the core.
However, Yanagihara further teaches a second covering layer wherein a second covering layer (located on a first covering layer) is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (i.e. the first crystal structure in Cho as modified by Iriyama) (Para. [0066]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama to incorporate the teaching of a second covering layer with the spinel structure as taught by Yanagihara, as it would cover the surface of the surface layer (i.e. first layer) of Cho as modified by Iriyama, as it would suppress the first layer from coming into contact with the electrolyte solution, therefore suppressing metal elution from the first layer into the electrolytic solution and improving cycle characteristics (Para. [0078]). Thus, the combination of Cho as modified by Iriyama and Yanagihara would provide a second layer having only the first crystal structure (spinel/cubic) different from the second crystal structure of the core (hexagonal, as the core of Cho has a hexagonal structure).
Regarding Claim 14, Cho as modified by Iriyama and Yanagihara et al. teaches all of the elements of the current invention in Claim 7 as explained above.
Yanagihara further teaches a second covering layer wherein a second covering layer (located on a first covering layer) is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (i.e. the first crystal structure in Cho as modified by Iriyama) (Para. [0066]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama to incorporate the teaching of a second covering layer with the spinel structure as taught by Yanagihara, as it would cover the surface of the surface layer (i.e. first layer) of Cho as modified by Iriyama, as it would suppress the first layer from coming into contact with the electrolyte solution, therefore suppressing metal elution from the first layer into the electrolytic solution and improving cycle characteristics (Para. [0078]). Thus, the combination of Cho as modified by Iriyama and Yanagihara would provide a second layer having only the first crystal structure (spinel/cubic) different from the second crystal structure of the core (hexagonal, as the core of Cho has a hexagonal structure). Further, the spinel structure is present in the second layer as a major component as Yanagihara teaches the lithium-manganese is the only compound in the second covering layer (see Table 4, Example 40).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0250404) in view of Iriyama (US 2016/0036051) and Yanagihara et al. (US  as applied to claim 7 above, and further in view of Aihara (US 2016/0156021).
Regarding Claim 8, Cho et al. as modified by Iriyama and Yanagihara et al. teaches all of the elements of claim 7 as explained above.
Cho as modified by Iriyama and Yanagihara et al. is silent as to the average thickness of the first layer compared to a total average thickness of the functional layer.
 However, Aihara et al. teaches a positive active material for a lithium ion secondary battery (i.e. rechargeable lithium battery) (Para. [0009], lines 1-3), comprising a positive active material particle (i.e. a core) (Fig. 2, #101) comprising a lithium metal oxide represented by the formula LiNi0.8Co0.15Al0.05O2 (Para. [0141], lines 1-3) and a first and second coating layer (i.e. a functional layer) (Fig. 2, #102, #103) on the surface of the positive active material particle wherein a sum of a thickness of the first coating layer and a thickness of the second coating layer (i.e. the sum being the total average thickness of the functional layer) in a range of about 1 nm to about 500 nm (Para. [0018]) and the thickness of first coating layer (i.e. first layer) in a range of about 1 nm to 50 nm (Para. [0015]). Thus, the second layer is anywhere from 0-499 nm. This overlaps the claimed ratio (e.g. a 1 nm thick first layer and a 4 nm thick second layer yields a first layer with an average thickness that is 20% of the total average thickness of the functional layer).
The combination of the average thickness of the first layer as compared to a total average thickness of the functional layer as taught by Aihara et al., with Cho as modified by Iriyama and Yanagihara et al. would yield the predictable result of providing a first coating layer on a positive electrode active material particle preventing the core of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Response to Arguments
Applicant’s arguments filed September 3, 2021 have been fully considered but are moot because the arguments do not apply to the prior art combination being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729